         Case 1:20-cv-01089-CFL Document 33 Filed 02/08/21 Page 1 of 1




             In the United States Court of Federal Claims
                                           No. 20-1089

                                     (Filed: February 8, 2021)

                                              )
 CLAUDE PHILLIP VINCENT &                     )
 PHILLIP VINCENT,                             )
                                              )
                       Plaintiffs,            )
                                              )
        v.                                    )
                                              )
 UNITED STATES,                               )
                                              )
                       Defendant.             )
                                              )

                                             ORDER

         Pending before the court is plaintiffs’ motion to withdraw their complaint. See ECF No.
32. Plaintiffs represent that “declining health and unforeseen circumstances” have led them to
file this motion.

        For good cause shown, plaintiffs’ motion is GRANTED, and this case is DISMISSED
without prejudice pursuant to Rule 41(a)(2) of the Rules of the Court of Federal Claims. The
clerk shall enter judgment accordingly. Each party shall bear its own costs.

       It is so ORDERED.



                                                    s/ Charles F. Lettow
                                                    Charles F. Lettow
                                                    Senior Judge
